CONTRACT OF SALE

THIS CONTRACT OF SALE (this “Contract”) is made and entered as of the Effective
Date (as hereinafter defined) by and between CEDAR PARK MULTIFAMILY, LTD., a
Texas limited partnership (“Seller”), and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”).

For and in consideration of the mutual covenants and agreements contained in
this Contract and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows:



1.   PURCHASE AND SALE. Seller agrees to sell and convey to Buyer, and Buyer
agrees to buy from Seller, the Property (hereinafter defined) for the
consideration and upon and subject to the terms, provisions and conditions
hereinafter set forth. The “Property” means:



  (a)   The land situated in Cedar Park, Williamson County, Texas, more
particularly described in Exhibit A to this Contract (the “Land”), together with
(i) the improvements situated on the Land commonly known as Cedar Park
Apartments and all other structures, fixtures, buildings and improvements
situated on the Land (such buildings, structures, fixtures and improvements
being herein called the “Improvements”), (ii) any and all rights, titles,
powers, privileges, easements, licenses, rights-of-way and interests appurtenant
to the Land and the Improvements, (iii) all rights, titles, powers, privileges,
licenses, easements, rights-of-way and interests, if any, of Seller, either at
law or in equity, in possession or in expectancy, in and to any real estate
lying in the streets, highways, roads, alleys, rights-of-way or sidewalks, open
or proposed; in front of, above, over, under, through or adjoining the Land and
in and to any strips or gores of real estate adjoining the Land, and (iv) all
rights, titles, powers, privileges, interests, licenses, easements and
rights-of-way appurtenant or incident to any of the foregoing, including,
without limitation, to the extent owned by Seller, all mineral, oil, gas and
other hydrocarbon substances on and under and that may be produced from the
Land, as well as all development rights, land use entitlements, air rights,
water, water rights, riparian rights, and water stock relating to the Land;



  (b)   All equipment, fixtures, appliances, inventory, and other personal
property of whatever kind or character owned by Seller and attached to or
installed or located on or in the Land or the Improvements and to the extent
assignable, all leasehold interest of Seller in and to any equipment, fixtures,
appliances, inventory, and other personal property of whatever kind or character
leased by Seller and attached to or installed or located on or in the Land or
the Improvements including, but not limited to, any furniture, furnishings,
drapes and floor coverings, office equipment and supplies, heating, lighting,
refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture, sprinklers, hoses, tools and lawn equipment,
including any personal property owned or, to the extent assignable, leased by
the current property manager (the “Personal Property”);



  (c)   All of Seller’s right, title and interest in and to all agreements,
leases and other agreements that relate to or affect the Land, the Improvements,
the Personal Property or the operation thereof, including, without limitation,
tenant leases (collectively, “Tenant Leases”) and all security deposits actually
paid to or received by Seller in connection therewith (and not as of the Closing
Date returned to or forfeited by tenants under Tenant Leases), service and
maintenance contracts (“Service Contracts”), warranties, guaranties, bonds,
licenses and permits, but only to the extent that such Service Contracts,
warranties, guaranties, bonds, licenses and permits are assignable by Seller
without any necessary third party consent, or to the extent that all necessary
third party consents to such assignments have been obtained (provided that
Seller shall not be obligated to obtain such third party consents); and



  (d)   To the extent assignable at no cost to Seller, all intangible personal
property, if any, owned by Seller and related to the Land and the Improvements,
including, without limitation: the name “Cedar Park Apartments”.



2.   CONTRACT SALES PRICE. The total purchase price for the Property (the “Sales
Price”) shall be TWENTY-NINE MILLION TWO-HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($29,250,000.00), payable in cash at Closing. Payment in cash means
payment by wire transfer of immediately available federal funds (“Immediately
Available Funds”).



3.   EARNEST MONEY. Within two (2) Business Days (as hereinafter defined) of the
Effective Date, Buyer shall deliver to LandAmerica Title Company, 2505 N. Plano
Road, Suite 3100, Richardson, Texas 75082, Attention: Debby S. Moore (Phone:
(214) 368-3695, the “Title Company”), as escrow agent, TWO-HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($250,000.00) (by Immediately Available Funds) as
earnest money (the “Initial Deposit”, and together with the Additional Deposit
(as hereinafter defined) the “Earnest Money”), which funds shall be deposited
and held by the Title Company in an interest bearing account, and Buyer shall
provide such information, including its federal identification number, as is
necessary to establish such account. If Buyer does not timely deliver the
Initial Deposit as provided in this Section 3 or the Additional Deposit as
provided in Section 5 hereof, this Contract shall be null and void, and neither
party shall have any rights or obligations hereunder. The Initial Deposit shall
be released by the Title Company to Seller on January 31, 2008 unless Purchaser
has terminated this Contract on or prior to January 31, 2008. The provisions of
this Section 3 shall constitute Purchaser’s instructions to the Title Company to
release the Initial Deposit to Seller on January 31, 2008 and Purchaser agrees
that no further consent or authorization from Purchaser to the Title Company
shall be required. If the transaction contemplated by this Contract is closed,
then the Earnest Money will be applied in payment of the Sales Price to be paid
at Closing. In the event the transaction is not closed, then the Title Company
shall disburse the Earnest Money in accordance with the provisions of this
Contract on or prior to January 31, 2008; from and after January 31, 2008, the
Initial Deposit shall be refunded by Seller to Buyer immediately upon written
demand therefor in the event of a default by Seller or failure of a condition to
Closing under this Contract.



4.   CLOSING.



  (a)   The closing of the sale of the Property to Buyer (the “Closing”) shall
take place at the Title Company on the date (the “Closing Date”) which is thirty
(30) days after expiration of the Feasibility Period (hereinafter defined).
Buyer shall have a one-time right to extend the Closing Date thirty (30) days by
(i) notifying Seller in writing of such extension at least five (5) days prior
to the then-scheduled Closing Date, and (ii) simultaneously with delivery of the
written notice of extension to Seller, delivering to the Title Company (by
Immediately Available Funds) the additional sum of ONE HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($150,000.00) (the “Extension Fee”). Except as expressly
provided in this Contract (including as a result of default by Seller or failure
of a condition to Closing under this Contract), the Extension Fee shall be
non-refundable to Buyer and shall be unconditionally earned by Seller, as
compensation to Seller for granting the extension of the Closing Date; provided,
however, the Extension Fee shall be applied to the Sales Price at Closing. If
Buyer does not deliver the written notice and the Extension Fee in the manner
and within the time period required above, then Buyer shall have waived its
right to extend the Closing Date.



  (b)   At the Closing, Seller shall deliver or cause to be delivered to Buyer,
at Seller’s sole cost and expense (except as otherwise provided in this
Section 4(b)), the following:



  (i)   A Special Warranty Deed, in the form attached hereto as Exhibit B, duly
executed and acknowledged by Seller, conveying good and indefeasible title in
fee simple to the Land and Improvements, free and clear of any and all liens,
encumbrances, easements and assessments, except for Permitted Exceptions
(hereinafter defined) and any others approved by Buyer in writing;



  (ii)   A Bill of Sale, Assignment and Assumption Agreement (the “Bill of
Sale”), in the form attached hereto as Exhibit C, duly executed and acknowledged
by Seller;



  (iii)   An Assignment of Leases and Assumption Agreement (the “Assignment and
Assumption Agreement”), in the form attached hereto as Exhibit D, duly executed
and acknowledged by Seller;



  (iv)   An Owner’s Policy of Title Insurance (the “Owner’s Title Policy”),
delivered in due course by the Title Company after Closing, to be issued by the
Title Company on the standard form in use in the State of Texas, in the full
amount of the Sales Price, dated as of the Closing Date, insuring Buyer’s fee
simple title to the Land and Improvements to be good and indefeasible subject
only to Permitted Exceptions and others approved by Buyer in writing, and the
standard printed exceptions, provided, however:



  (1)   the exception as to area and boundaries may, at the option and expense
of Buyer, be deleted except for “any shortages in area”;



  (2)   the standard exception as to restrictive covenants shall either be
deleted or except only for any restrictive covenants that are Permitted
Exceptions;



  (3)   the exception as to standby fees and taxes shall be limited to standby
fees and taxes for the year of Closing and subsequent years, and subsequent
assessments for prior years due to changes in land usage or ownership;

Any endorsements to the Owner’s Title Policy (except any Seller’s Curative
Endorsements, as hereinafter defined) shall also be at the sole cost and expense
of Buyer.



  (v)   Possession of the Property, subject only to the Tenant Leases and the
Permitted Exceptions;



  (vi)   A non-foreign affidavit, in the form attached hereto as Exhibit E, duly
executed and acknowledged by Seller;



  (vii)   A form of notice to all tenants of the Property (“Tenant Notice
Letter”) duly executed by Seller, in the form attached as Exhibit F;



  (viii)   Subject to the limitations of this Contract, a recertification of the
representations and warranties contained in Section 12;



  (ix)   The most current Rent Roll (as hereinafter defined) available to
Seller;



  (x)   Evidence of its capacity and authority for the closing of this
transaction; and



  (xi)   Such other documents as may be reasonably required to close this
transaction, duly executed.



  (c)   At the Closing, Buyer shall perform and deliver, at Buyer’s sole cost
and expense, the following:



  (i)   The Sales Price in Immediately Available Funds (reduced by the amount,
if any, of the Earnest Money applied for that purpose);



  (ii)   The Assignment and Assumption Agreement duly executed and acknowledged
by Buyer;



  (iii)   The Tenant Notice Letters duly executed by Buyer;



  (iv)   Evidence of its capacity and authority for the closing of the
transaction contemplated herein; and



  (v)   Such other documents as may be reasonably required to close this
transaction, duly executed.



  (d)   Seller shall pay: the premium for the Owner’s Title Policy and the cost
of any Seller’s Curative Endorsements (except the premium of the area and
boundary modification (if any) and the cost of any other endorsements shall be
paid entirely by Buyer), 1/2 of any escrow fee; fees for preparation of the
conveyance documentation; Seller’s attorneys’ fees; any costs of preparing the
New Survey (as hereinafter defined) and other expenses stipulated to be paid by
Seller under other provisions of this Contract. Buyer shall pay: survey fees
(excluding the costs of preparing the New Survey but including any costs to
update or recertify the New Survey including any changes required by Purchaser’s
lender), the costs of any endorsements related to the Owner’s Title Policy
(except the cost of any Seller’s Curative Endorsements), including the
modification of the survey exception, the cost of any mortgagee policy of title
insurance (including endorsements), 1/2 of any escrow fee; Buyer’s attorneys’
fees; and other expenses stipulated to be paid by Buyer under other provisions
of this Contract.



  (e)   Assessments, current taxes, rents and maintenance fees will be prorated
as of the Closing Date; provided, however, no prorations will be made for
delinquent rents existing as of the Closing. Proration of taxes will be made on
the basis of (i) the assessed value of the Land and Improvements for the year of
Closing, if known, or the assessed value of the Land and Improvements for the
year before Closing, if such value is not known, multiplied by (ii) the tax
rates for the year of Closing, if known, or the rates for the year before
Closing, if not known, with a subsequent cash adjustment of such proration to be
made between Seller and Buyer, if necessary, within 30 days of when actual tax
figures are available. If any such charges, expenses, and income other than
taxes are unavailable at the Closing Date, then a readjustment of these items
shall be made within 30 days after the Closing. With respect to any delinquent
rentals, Buyer will make a reasonable attempt for 3 months following Closing
(but shall not be obligated) to collect the same for Seller’s benefit after the
Closing in the usual course of the operation of the Property and such
collection, if any, will be remitted to Seller promptly upon receipt by Buyer.
Nothing contained herein shall operate to require Buyer to institute any lawsuit
or other collection procedure to collect such delinquent rentals or to prohibit
Seller from any such collection. Any sums received by Buyer from any tenants
owing delinquent rentals will be applied first to the current portion of such
tenant’s rent, then to any delinquent rentals owed with respect to the period
following Closing, and then (and only then) to delinquent rentals owed with
respect to the period before Closing. Buyer additionally agrees to pay or
reimburse all usual and customary finder’s fees, commissions and the like
payable with respect to any Tenant Leases that (1) are executed after the
Effective Date and prior to the Closing Date and (2) pursuant to which the
Tenant takes occupancy of its unit on or after the expiration of the Feasibility
Period. At the Closing, Seller will pay to Buyer in cash the amount of any
security deposits actually paid to or received by Seller under the Tenant Leases
(and not as of the Closing Date returned to or forfeited by tenants under Tenant
Leases) and any prepaid rentals actually paid to or received by Seller for
periods subsequent to the Closing; provided, however, non-refundable payments,
deposits, or fees (including pet fees/deposits) collected by Seller shall not be
prorated. In making the prorations required by this Section 4, the economic
burdens and benefits of ownership of the Property for the Closing Date shall be
allocated to Buyer. The provisions of this Section 4(e) shall survive the
Closing.



  (f)   Utilities and other customarily prorated expenses, including, without
limitation, water, sewer, gas, electricity, trash removal, and fire protection
service, and any contracts or agreements for services to the Property to be
transferred to and assumed by Buyer, to the extent paid for by Seller or
required to be paid for by Seller for a period after Closing, shall be prorated
as of the Closing Date. Other expenses relating to the Property up to the
Closing Date and all periods prior thereto including those required by any
contract or agreement for any services to the Property and those incurred or
ordered by Seller or Seller’s agents that are not to be transferred and assumed
by Buyer, including, without limitation, insurance and administrative expenses,
shall be paid for by Seller, and Buyer shall not be liable therefor. Seller
shall not assign to Buyer, and Buyer shall not be entitled to, any deposits held
by any utility company or other company servicing the Property; instead, such
deposits shall be returned to Seller, and Buyer shall arrange and bear all
responsibility to arrange with all utility companies to have accounts styled in
Buyer’s name beginning on the Closing Date. The provisions of this Section 4(f)
shall survive the Closing.



  (g)   At the Closing, Seller shall deliver to Buyer (or make available at the
Property), to the extent in Seller’s possession or control, originals of the
Tenant Leases, copies of the tenant correspondence files, keys, access codes,
and originals of any other items which Seller was required to furnish or make
available pursuant to Section 7, except for Seller’s general ledger and other
internal books or records which shall be retained by Seller.



  (h)   If any apartment unit is vacated five (5) days or more prior to Closing,
then, prior to Closing, Seller shall use commercially reasonable diligence to
return such unit to rentable condition in accordance with Seller’s customary
cleaning, painting, and repair standards for vacant units, including causing all
appliances to be cleaned and in working order (the condition of such an
apartment unit after cleaning is referred to herein as a “Rent Ready
Condition”). Buyer shall receive a credit for each unit that became vacant on a
date that is five or more days prior to Closing and that is not in Rent Ready
Condition at Closing in an amount agreed to by Seller and Buyer. In the event
Seller and Buyer cannot agree upon the amount with respect to any unit or units
which are not in Rent Ready Condition (“Disputed Units”), the sum of $400.00 as
to each Disputed Unit shall be withheld from the Sales Price at Closing and
deposited in an escrow account (“Make Ready Escrow Account”) maintained by the
Title Company under an Escrow Agreement to be agreed upon by Seller and Buyer at
Closing. Buyer shall be entitled to withdraw funds from the Escrow Amount as
repairs are made to the Disputed Units (up to a maximum of $400.00 per Disputed
Unit) within fifteen (15) days from presentation to the Title Company (with a
copy to Seller) of a request for disbursement accompanied by copies of paid
third party invoices evidencing such work (“Request for Disbursement”);
provided, however, Seller shall have the right to dispute such payment by
sending written notice of such objection to the Title Company and Buyer within
ten (10) days following receipt of the Request for Disbursement. The Title
Company shall hold such funds in the Make Ready Escrow Account as to the
disputed Request for Disbursement until Seller and Buyer advise the Title
Company in writing as to the agreed disbursement of the disputed funds. The
balance of the Make Ready Escrow Account shall be paid to Seller upon the
earlier to occur of (i) the completion of the repairs to all of the Disputed
Units; or (ii) thirty (30) days from Closing.



5.   FEASIBILITY STUDY AND INSPECTION.



  (a)   Buyer is granted the right to conduct engineering and/or market and
economic feasibility studies of the Property and a physical inspection of the
Property, including studies or inspections to determine the existence of any
environmental hazards or conditions (collectively, the “Feasibility Study”)
during the period (the “Feasibility Period”) commencing on the Effective Date
and ending at 5:00 p.m., Austin, Texas time on the date that is thirty (30) days
after the Effective Date. With Seller’s permission, after Seller has received
advance notice sufficient to permit it to schedule in an orderly manner Buyer’s
examination of the Property and to provide at least twenty-four (24) hours
advance written notice to any affected tenants, Buyer or its designated agents
may enter upon the Property for purposes of analysis or other tests and
inspections deemed necessary by Buyer for the Feasibility Study; provided,
however, Buyer is not permitted to perform any intrusive testing, including,
without limitation, a Phase II environmental assessment or boring, without (i)
submitting to Seller the scope and inspections for such testing; and
(ii) obtaining the prior written consent of Seller which may be withheld in
Seller’s sole and absolute discretion. Buyer shall not alter the physical
condition of the Property without notifying Seller of its requested tests, and
obtaining the written consent of Seller to any physical alteration of the
Property. Buyer will exercise its best efforts to conduct or cause to be
conducted all inspections and tests in a manner and at times which will not
unreasonably interfere with any tenant’s use and occupancy of the Property. If
Buyer determines, in its sole judgment, that the Property is not suitable for
any reason for Buyer’s intended use or purpose, or is not in satisfactory
condition, then Buyer may terminate this Contract by written notice to Seller
prior to expiration of the Feasibility Period, in which case the Initial Deposit
will be returned to Buyer, and neither party shall have any further right or
obligation hereunder other than as set forth herein with respect to rights or
obligations that survive termination. If the Contract is not terminated in the
manner and within the time provided in this Section 5, the condition provided in
this Section 5(a) and any and all objections with respect to the Feasibility
Study shall be deemed to have been waived by Buyer for all purposes, and Buyer
shall deliver the additional amount of TWO-HUNDRED FIFTY-THOUSAND DOLLARS AND
NO/100 ($250,000.00) (the “Additional Deposit”) to the Title Company within two
(2) Business Days after the expiration of the Feasibility Period, which
Additional Deposit shall be held by the Title Company as escrow agent and
distributed (or refunded to Buyer, as applicable) according to the terms of this
Contract and at such time the Initial Deposit and the Additional Deposit shall
(i) become non-refundable to Purchaser except as provided in this Contract
(including, without limitation, as a result of a default by Seller or failure of
a condition to Closing under this Contract); and (ii) be applicable to the
Purchase Price at Closing. The Feasibility Study shall be at Buyer’s sole cost
and expense.



  (b)   Buyer shall promptly restore the Property to its original condition if
damaged or changed due to the tests and inspections performed by Buyer, free of
any mechanic’s or materialman’s liens or other encumbrances arising out of any
of the inspections or tests, and shall provide Seller, at no cost to Seller,
with a copy of the results of any tests and inspections made by Buyer, excluding
any market and economic feasibility studies. Buyer shall keep confidential the
results of any tests and inspections made by Buyer, and shall not disclose said
results to any third parties; other than Buyer’s officers, directors, employees,
affiliates, counsel, investment advisors, potential lenders, partners, investors
and participants and their advisors and other representatives (collectively
“Buyer Group”), and the Buyer Group shall be informed to treat such information
confidentially and in accordance with the terms and conditions of this Contract.
Buyer hereby indemnifies and holds Seller harmless from all claims, liabilities,
damages, losses, costs, expenses (including, without limitation, reasonable
attorneys’ fees), actions and causes of action arising out of or in any way
relating to the Feasibility Study performed by Buyer, its agents, independent
contractors, servants and/or employees, including those caused by or in any way
contributed to by the negligence of Seller, its agents, independent contractors,
servants and/or employees; provided such indemnity shall not extend to the gross
negligence or willful misconduct of the Seller, its agents, independent
contractors, servants and/or employees. Buyer further waives and releases any
claims, demands, damages, actions, causes of action or other remedies of any
kind whatsoever against Seller for property damages or bodily and/or personal
injuries to Buyer, its agents, independent contractors, servants and/or
employees arising out of the Feasibility Study or use in any manner of the
Property. Buyer shall procure and continue in force from and after the date
Buyer first enters the Property, and continuing throughout the term of this
Contract, Comprehensive General Liability Insurance with a combined single limit
of not less than One Million Dollars ($1,000,000) per occurrence, or Commercial
General Liability Insurance, with limits of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) per event.
Seller shall be included as an additional insured(s) under such comprehensive
general liability or commercial general liability coverage. Such insurance shall
include: (i) personal injury liability with employee and contractual exclusions
removed; and (ii) a waiver of subrogation in favor of Seller without exception
for the negligence of any additional insured. Buyer will not be permitted to
come onto the Property unless and until Buyer has provided to Seller a
certificate of insurance evidencing such coverage, the additional insured status
of Seller, and such waiver of subrogation. The provisions of this Section 5(b)
shall survive the Closing or any termination of this Contract and are not
subject to any liquidated damage limitation on remedies, notwithstanding
anything to the contrary in this Contract.



  (c)   During the Feasibility Period, Buyer shall review all Service Contracts
provided by Seller. Buyer shall notify Seller prior to the expiration of the
Feasibility Period of those Service Contracts that it disapproves, and Seller
shall, at Seller’s expense, terminate such disapproved Service Contracts
effective not later than the Closing Date. All Service Contracts not disapproved
by Buyer during the Feasibility Period shall be deemed to have been approved by
Buyer, and Buyer shall assume and be liable for any and all obligations under
the respective Service Contracts extending past the Closing Date.
Notwithstanding the foregoing, Buyer shall be deemed to have approved and shall
have no right to reject those Service Contracts that, by their terms, cannot be
terminated by Seller without the payment of a penalty, termination fee, or other
charge.



6.   TITLE APPROVAL.



  (a)   Seller has previously delivered to Buyer and Buyer acknowledges receipt
of: a Commitment for Title Insurance with copies of all recorded instruments
affecting the Property and recited as exceptions in said Commitment for Title
Insurance (collectively, the “Commitment”). Within fifteen (15) days of the
Effective Date, Seller shall, at Seller’s sole cost and expense provide to Buyer
a current “as-built” survey (“New Survey”). New Survey must: (1) be prepared by
a Registered Professional Land Surveyor; (2) be in a form reasonably acceptable
to the Title Company; (3) set forth a legal description of the Lands by metes
and bounds or by reference to a platted lot or lots; (4) show that the New
Survey was made on the ground with corners marked with monuments either found or
placed; (5) show any discrepancies or conflicts in boundaries, and any visible
encroachments; (6) contain the surveyor’s certificate that the Survey is true
and correct; and (7) show the location and size of all of the following on or
immediately adjacent to the Land, if any, if recorded or visible and apparent:
(a) buildings, (b) building set back lines (as shown on any recorded plat, but
not as may be described in any restrictive covenants or zoning ordinances),
(c) streets and roads, (d) 100-year flood plain (approximate location),
(e) improvements, (f) encroachments, (g) easements, (h) recording information of
recorded easements, (i) pavements, (j) protrusions, (k) fences,
(1) rights-of-way, and (m) any markers or other visible evidence of utilities.
Any area of the Property within the 100-year flood plain will be shown on the
Survey as the approximate location of the 100-year flood plain as defined by the
Federal Emergency Management Agency or other applicable governmental authority.
If Buyer has an objection to items disclosed in the Commitment or the New
Survey, then Buyer will be entitled to give Seller written notice of its
objections for a period of ten (10) Business Days following the receipt of the
New Survey. If Buyer gives timely written notice of its objections, then Seller
may, but shall not have any obligation to, cure such objections for a period of
five (5) days from the date Seller receives Buyer’s notice (“Seller’s Cure
Period”). Seller shall utilize reasonable diligence to cure any errors in the
Commitment, provided Seller shall not have any obligation to expend any money,
to incur any contractual or other obligations, or to institute any litigation in
pursuing such efforts other than to remove at Closing financing liens of an
ascertainable amount created by, through, or under Seller; further provided,
notwithstanding the foregoing, Seller is required to cure any objection that may
be cured by performance of the following acts: (A) satisfaction of any mortgages
placed upon the Property by Seller or expressly assumed by Seller as a lien to
secure indebtedness; or (B) causing the release of any mechanic’s liens placed
upon the Property by a third party in connection with work performed or alleged
to have been performed on the Property by, or at the request of, Seller
(collectively “Monetary Encumbrances”). At Seller’s option, Seller may elect to
cure an objection made by Buyer by causing the Title Company to issue an
endorsement to “insure over” such objection (“Seller’s Curative Endorsement”).
If any objection is not satisfied during Seller’s Cure Period, then Buyer shall
elect not later then five (5) days after the expiration of Seller’s Cure Period,
but in any event on or before expiration of the Feasibility Period, as its sole
and exclusive remedy to either: (i) terminate this Contract, in which case the
Earnest Money shall be refunded to Buyer, and neither party will have any
further rights or obligations pursuant to this Contract, other than as set forth
herein with respect to rights or obligations that survive termination; or
(ii) waive the unsatisfied objection (which shall thereupon become a Permitted
Exception) and proceed to Closing. Any exception to title not objected to by
Buyer in the manner and within the time period specified in this Section 6(a)
shall be deemed accepted by Buyer. Buyer may, at Buyer’s sole cost and expense,
obtain an update of the New Survey (“Updated Survey”). If the Updated Survey
shows exceptions not previously shown on the New Survey (individually a “New
Exception” and collectively the “New Exceptions”), Buyer may object to such New
Exceptions in accordance with the mechanism contained in this Section 6(a);
provided Buyer shall have no right to object to any New Exception if the New
Exception (i) is a utility service easement (“Service Easement”) whereby the
public utility provides utility service to any portion of the Improvements and
the Improvements do not encroach into the boundaries of the Service Easement; or
(ii) reflects the addition of paving, sidewalks, pool decking or landscaping and
such additional of paving, sidewalks, pool decking or landscaping does not cause
the Property to violate applicable law or applicable restrictions. The phrase
“Permitted Exceptions” means those exceptions to title set forth in the
Commitment or the New Survey or the Updated Survey and that have been accepted
or deemed accepted by Buyer. Buyer shall notify Seller in writing of any failure
of the Commitment or New Survey to satisfy the requirements of this Section 6(a)
within ten (10) days after the Commitment and New Survey are received by Buyer,
and if Buyer fails to do so, then they shall be deemed to satisfy such
requirements.



  (b)   After the Effective Date, Seller shall not intentionally or deliberately
place on the Property any encumbrance (references to “encumbrance” include any
lien, encumbrance, or other exception to title) other than new Tenant Leases as
permitted by the terms of this Contract. If prior to the Closing Date title to
the Property becomes subject to any encumbrance other than a Permitted
Exception, then Seller may (but shall not be obligated to) attempt to cure such
encumbrance; provided Seller shall be obligated to remove any Monetary
Encumbrance. If Seller is unable or unwilling to cure any such encumbrance, then
Buyer may, as its sole and exclusive remedy either: (i) terminate this Contract
by written notice to Seller whereupon the Earnest Money and any Extension Fee
shall be returned to Buyer, and neither party will have any right or obligation
hereunder other than as set forth herein with respect to rights or obligations
that survive termination; or (ii) proceed to Closing without receiving any
credit against or reduction of the Sales Price whereupon Buyer shall be deemed
to have accepted such encumbrance as an exception to title (which shall
thereupon become a Permitted Exception).



7.   SUBMISSION MATTERS.



  (a)   To the extent that Seller has not already done so, Seller shall within
five (5) business days deliver to Buyer copies of the following (the “Submission
Matters”), to the extent (and only to the extent) that such items are available
and in Seller’s actual possession:



  (i)   revenue and expense reports, or equivalent, in the form prepared by the
property manager for the most recent twenty-four (24) months (“Operating
Reports”);



  (ii)   copies of any Service Contracts which are currently in effect;



  (iii)   the aged delinquency report(s) for the previous twelve (12) months, in
the form prepared by the property manager;



  (iv)   Seller’s most current Owner’s Title Policy (with the amount of the
coverage removed);



  (v)   an inventory of the Personal Property, which inventory shall identify
which items are leased and which items are owned by, as appropriate, the Seller
or Seller’s property manager;



  (vi)   a rent roll, as of a recent date in the form provided to Seller by its
property manager (“Rent Roll”);



  (vii)   copies of all tax (real and personal property) bills for the current
year and the immediately preceding year together with the current tax assessment
information;



  (viii)   copies of all utility bills for the most recent twelve (12) months;



  (ix)   the Phase I Environmental Site Assessment prepared by Alpha Testing
Company, dated November 2, 2005 (“Existing Environmental Report”); and



  (x)   the insurance claim report for any insurance claims made with regard to
the Property in the most recent twelve (12) months.



  (b)   In addition, Seller has or will cause to be made available to Buyer for
inspection at the Property the following (the “Additional Submission Matters”),
to the extent (and only to the extent) that such items are available and in
Seller’s actual possession or control:



  (i)   copies of any plans and specifications;

     
(ii)
(iii)
(iv)
  maintenance records for the Property;
tenant correspondence files;
books and records for the Property;



  (v)   copies of Tenant Leases;



  (vi)   copies of any certificates of occupancy; and



  (vii)   copies of any warranties or guaranties applicable to the Property.



  (c)   . Seller has delivered to Buyer that certain Subterranean Termite
Agreement (“Termite Agreement”) issued by Triple L Termite Control. Seller shall
assign to Buyer at Closing all of Seller’s rights under the Termite Agreement.



  (d)   Any failure of Seller to timely deliver any of the Submission Matters or
make available any of the Additional Submission Matters will not extend the
Feasibility Period beyond the period prescribed in Section 5(a) hereof, and
Buyer’s sole and exclusive remedy on account of any such failure will be to
terminate this Contract prior to the expiration of the Feasibility Period in
accordance with the provisions of such Section 5(a). Except as expressly
provided in Section 12 hereof, Seller makes no representation or warranty,
express or implied, as to the accuracy or completeness of the information
contained in the Submission Matters or the Additional Submission Matters.



  (e)   The non-public Submission Materials, the Additional Submission Matters
and the Termite Report (together with any other information regarding the
Property made available to Buyer) are confidential and shall not be distributed
or disclosed by Buyer to any person or entity, except as may be required by law,
provided that Buyer may disclose the Submission Materials to the Buyer Group
provided such parties are made aware of the confidential nature of such
information. If the transaction evidenced hereby fails to close for any reason
whatsoever, Buyer shall return to Seller all copies of the Submission Materials
which Seller or its agents may have delivered to Buyer (together with any other
information regarding the Property made available to Buyer).



8.   BROKER’S FEE. Buyer and Seller represent and warrant to each other that no
real estate commissions, finders’ fees, or brokers’ fees have been or will be
incurred in connection with the sale of the Property by Seller to Buyer other
than Carbon Capital Partners, LLC (“Broker”). Seller shall pay a commission to
Broker pursuant to a separate agreement between Seller and Broker. Such
commissions shall be deemed earned and shall be due and payable only if, as and
when the sale contemplated by this Contract is consummated. Buyer and Seller
shall indemnify, defend and hold each other harmless from any claim, liability,
obligation, cost or expense (including attorneys’ fees and expenses) for fees or
commissions relating to Buyer’s purchase of the Property asserted against either
party by any broker or other person (other than the Broker) claiming by, through
or under the indemnifying party or whose claim is based on the indemnifying
party’s acts. The terms and provisions hereof supersede in their entirety any
prior agreements or understandings of any kind or character between Seller and
Broker with respect to the payment of a commission, finder’s fee or other sum in
connection with the sale of the Property. The provision of this Section 8 shall
survive the Closing or any termination of this Contract.



9.   LIMITATION OF SELLER’S REPRESENTATIONS AND WARRANTIES.



  (a)   BUYER ACKNOWLEDGES THAT EXCEPT FOR ANY EXPRESS WARRANTIES AND
REPRESENTATIONS CONTAINED IN THIS CONTRACT OR ANY INSTRUMENT, DOCUMENT, OR
AGREEMENT TO BE DELIVERED TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY
WRITTEN, ORAL, IMPLIED, OR OTHER REPRESENTATIONS, STATEMENTS, OR WARRANTIES BY
SELLER OR ANY AGENT OF SELLER OR ANY REAL ESTATE BROKER OR SALESMAN. ALL
PREVIOUS WRITTEN, ORAL, IMPLIED, OR OTHER STATEMENTS, REPRESENTATIONS,
WARRANTIES, OR AGREEMENTS, IF ANY, ARE MERGED HEREIN. EXCEPT AS EXPRESSLY SET
FORTH HEREIN, SELLER SHALL NOT HAVE ANY LIABILITY TO BUYER, AND BUYER SHALL
RELEASE SELLER FROM ANY LIABILITY (INCLUDING, WITHOUT LIMITATION, CONTRACTUAL
AND/OR STATUTORY ACTIONS FOR CONTRIBUTION OR INDEMNITY), FOR, CONCERNING, OR
REGARDING: (A) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE SUITABILITY THEREOF FOR ANY ACTIVITY OR USE; (B) ANY
IMPROVEMENTS OR SUBSTANCES LOCATED THEREON; OR (C) THE COMPLIANCE OF THE
PROPERTY WITH ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY GOVERNMENT OR
OTHER BODY. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 12, SELLER HAS NOT MADE,
DOES NOT MAKE, AND EXPRESSLY DISCLAIMS, ANY WARRANTIES, REPRESENTATIONS,
COVENANTS OR GUARANTEES, EXPRESSED OR IMPLIED, OR ARISING BY OPERATION OF LAW,
AS TO THE MERCHANTABILITY, HABITABILITY, QUANTITY, QUALITY, OR ENVIRONMENTAL
CONDITION OF THE PROPERTY OR ITS SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OR USE. BUYER AFFIRMS THAT IT: (I) HAS OR WILL HAVE HAD THE OPPORTUNITY
TO HAVE INVESTIGATED AND INSPECTED THE PROPERTY AND IS FAMILIAR AND SATISFIED
WITH THE PHYSICAL CONDITION OF THE PROPERTY; AND (II) HAS MADE OR WILL HAVE AN
OPPORTUNITY TO MAKE ITS OWN DETERMINATION AS TO THE MERCHANTABILITY, QUANTITY,
QUALITY, AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
POSSIBLE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES OR WASTE OR OTHER
ENVIRONMENTAL CONTAMINATION AND THE PROPERTY’S SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OR USE. BUYER HEREBY ACCEPTS THE PROPERTY IN ITS PRESENT
CONDITION (INCLUDING ENVIRONMENTAL CONDITIONS) ON AN “AS IS,” “WHERE IS,” AND
“WITH ALL FAULTS” BASIS. BUYER FURTHER ACKNOWLEDGES THAT WITHOUT THIS
ACCEPTANCE, THIS SALE WOULD NOT BE MADE AND THAT EXCEPT AS EXPRESSLY SET FORTH
IN THIS CONTRACT, SELLER WILL NOT UNDER ANY CIRCUMSTANCES HAVE ANY OBLIGATION
WHATSOEVER TO UNDERTAKE ANY REPAIR, ALTERATION, REMEDIATION, OR OTHER WORK OF
ANY KIND WITH RESPECT TO ANY PORTION OF THE PROPERTY. BUYER AND ITS SUCCESSORS
AND ASSIGNS HAVE, AND SHALL BE DEEMED TO HAVE, ASSUMED ALL RISK AND LIABILITY
WITH RESPECT TO THE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES OR WASTE OR OTHER
ENVIRONMENTAL CONTAMINATION ON OR WITHIN OR UNDER THE SURFACE OF THE PROPERTY,
WHETHER KNOWN OR UNKNOWN, APPARENT, NON-APPARENT OR LATENT, AND WHETHER EXISTING
PRIOR TO, AT, OR SUBSEQUENT TO, TRANSFER OF THE PROPERTY. EXCEPT AS EXPRESSLY
SET FORTH IN THIS CONTRACT, BUYER AND ITS SUCCESSORS AND ASSIGNS HEREBY RELEASE
SELLER OF AND FROM ANY AND ALL RESPONSIBILITY, LIABILITY, OBLIGATIONS, AND
CLAIMS, KNOWN OR UNKNOWN, INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO TAKE
THE PROPERTY BACK OR REDUCE THE PRICE, OR ACTIONS FOR CONTRIBUTION OR INDEMNITY,
THAT BUYER OR ITS SUCCESSORS AND ASSIGNS MAY HAVE AGAINST SELLER OR THAT MAY
ARISE IN THE FUTURE, BASED IN WHOLE OR IN PART, UPON THE PRESENCE OF TOXIC OR
HAZARDOUS SUBSTANCES OR WASTE OR OTHER ENVIRONMENTAL CONTAMINATION ON OR WITHIN
OR UNDER THE SURFACE OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
RESPONSIBILITY, LIABILITY, OBLIGATIONS, AND CLAIMS THAT MAY ARISE UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, AS
AMENDED 42 U.S.C. § 9601 ET SEQ. BUYER FURTHER ACKNOWLEDGES THAT THE PROVISIONS
OF THIS DISCLAIMER AND RELEASE HAVE BEEN FULLY EXPLAINED TO BUYER AND THAT BUYER
FULLY UNDERSTANDS AND ACCEPTS SAME. THE PROVISIONS OF THIS DISCLAIMER AND
RELEASE SURVIVE CLOSING.



  (b)   Except as otherwise specifically stated in this Contract, Buyer agrees
that Seller shall not be responsible or liable to Buyer for any construction
defects, errors, omissions, or on account of any other conditions affecting the
Property, as Buyer is purchasing the Property AS IS, WHERE IS, and WITH ALL
FAULTS. Buyer or anyone claiming by, through or under Buyer, hereby fully
releases Seller, its employees, officers, directors, representatives, attorneys
and agents from any claim, cost, loss, liability, damage, expense, demand,
action or cause of action arising from or related to any construction defects,
errors, omissions, or other conditions affecting the Property. Buyer further
acknowledges and agrees that this release shall be given full force and effect
according to each of its expressed terms and provisions, including, without
limitation, those relating to unknown and suspected claims, damages and causes
of action. This covenant releasing Seller shall be a covenant running with the
Property and shall be binding upon Buyer, its successors and assigns. Subject to
consummation of this Contract, Seller hereby assigns to Buyer, without recourse
or representation of any nature, effective upon Closing, any and all claims that
Seller may have against any third party for any such errors, omissions or
defects in the Property. As a material covenant and condition of this Contract,
Buyer agrees that in the event of any such construction defects, errors,
omissions or on account of any other conditions affecting the Property, Buyer
shall look solely to Seller’s predecessors in title or to such contractors and
consultants as may have contracted for work in connection with the Property for
any redress or relief. Upon the assignment by Seller of its claims, Buyer
releases Seller of all rights, express or implied, Buyer may have against Seller
arising out of or resulting from any errors, omissions or defects in the
Property. This waiver and release of claims shall survive the Closing.



10.   DEFAULT.



  (a)   Seller’s Remedies. If Buyer fails to perform its obligations pursuant to
this Contract at or prior to Closing for any reason except failure by Seller to
perform hereunder, or if prior to Closing any one or more of Buyer’s
representations or warranties are breached in any material respect, then Seller
shall be entitled, as its SOLE and EXCLUSIVE remedy (except as provided in
Sections 5(b) and 8), to terminate this Contract and retain the Earnest Money as
liquidated damages and not as penalty, in full satisfaction of claims against
Buyer hereunder. Seller and Buyer agree that Seller’s damages resulting from
Buyer’s default are difficult, if not impossible, to determine, and the Earnest
Money is a fair estimate of those damages and has been agreed to in an effort to
cause the amount of such damages to be certain. Notwithstanding anything in this
Section 10(a) to the contrary, in the event of Buyer’s default or termination of
this Contract, Seller shall have all remedies available at law or in equity if
Buyer or any party related to or affiliated with Buyer is asserting any claims
or right to the Property that would otherwise delay or prevent Seller from
having clear, indefeasible and marketable title to the Property.



  (b)   Buyer’s Remedies. If Seller fails to perform its obligations pursuant to
this Contract for any reason except failure by Buyer to perform hereunder, or if
prior to Closing any one or more of Seller’s representations or warranties are
breached in any material respect, then Buyer shall elect, as its SOLE and
EXCLUSIVE remedy, to either: (i) terminate this Contract by giving Seller timely
written notice of such election prior to or at Closing and recover the Earnest
Money and any Extension Fee, together with Buyer’s actual, third party, out of
pocket costs and expenses incurred in connection with Buyer’s Feasibility Study,
up to a maximum cumulative reimbursement not to exceed $25,000.00; or
(ii) enforce specific performance; provided, however, if — and only if — the
remedy of specific performance is not available to Buyer due to Seller’s prior
sale of the Property to a third party, then Buyer shall have the additional
remedy of terminating the Agreement and recovering from Seller an amount equal
to the sum of Buyer’s documented, out-of-pocket third party costs paid or
incurred in connection with the acquisition of the Property, or (iii) waive said
failure or breach and proceed to Closing. Notwithstanding anything herein to the
contrary, Buyer shall be deemed to have elected to terminate this Contract if
Buyer fails to deliver to Seller written notice of its intent to file a claim or
assert a cause of action for specific performance against Seller on or before
fifteen (15) business days following the scheduled Closing Date or, having given
such notice, fails to file a lawsuit asserting such claim or cause of action in
Williamson County, Texas, within two (2) months following the scheduled Closing
Date. In no event or circumstance shall Buyer be entitled to any consequential
or punitive damages. Buyer’s remedies shall be limited to those described in
this Section 10(b).



11.   ATTORNEYS’ FEES. Any party to this Contract who is the prevailing party in
any legal proceeding against the other party brought under or with respect to
this Contract or transaction shall be additionally entitled to recover court
costs and reasonable attorneys’ fees from the non-prevailing party.



12.   REPRESENTATIONS AND WARRANTIES OF SELLER.



  (a)   Seller hereby represents and warrants to Buyer, which representations
and warranties shall be deemed made by Seller to Buyer as of the Effective Date
and also as of the Closing Date:



  (i)   To Seller’s knowledge, there are no parties in possession of any portion
of the Property except Seller and tenants under Tenant Leases;



  (ii)   To Seller’s knowledge, except as provided in the Rent Rolls, neither
Seller nor any tenant is in default of any material obligation pursuant to the
terms of the Tenant Leases;



  (iii)   Seller has, or on the Closing Date will have, the partnership power
and authority to sell and convey the Property as provided in this Contract and
to carry out Seller’s obligations hereunder, and that all requisite partnership
action necessary to authorize Seller to enter into this Contract and to carry
out Seller’s obligations hereunder has been, or on the Closing Date will have
been, taken;



  (iv)   To Seller’s knowledge, the Operating Reports are true and correct in
all material respects;



  (v)   Seller has received no written notice from any government agency having
jurisdiction over the Land or Improvements that either considers the
construction of the Improvements or the operation or use of the Property to be
in violation of any law, ordinance, regulation or order;



  (vi)   Without any other investigation or inquiry of any kind, except as may
be lawfully located on the Property and except as disclosed in the Existing
Environmental Report, to Seller’s knowledge, there are no Hazardous Materials
in, attributable to or affecting the Land or Improvements. As used herein, a
“Hazardous Material” means any hazardous, toxic or dangerous waste, substance or
material, pollutant or contaminant, as defined for purposes of any Environmental
Laws or any other federal, state or local law, ordinance, rule, regulation or
other enforcement vehicle applicable to the Property, or any substance which is
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic, or otherwise hazardous, or any substance which contains gasoline,
diesel fuel or other petroleum hydrocarbons, polychlorinated biphenyls (PCBs),
or radon gas, urea formaldehyde, asbestos or lead. “Environmental Laws” means
all federal, state and local laws, ordinances, rules and regulations now or
hereafter in force, as amended from time to time, and all federal and state
court decisions, consent decrees and orders interpreting or enforcing any of the
foregoing, in any way relating to or regulating human health or safety, or
industrial hygiene or environmental conditions, or protection of the
environment, or pollution or contamination of the air, soil, surface water or
groundwater, and includes the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. § 9601, et seq., the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901, et seq., and the Clean Water Act, 33 U.S.C.
§ 1251, et seq.;



  (vii)   There are no actions, suits or proceedings pending for which Seller
has received service of process, before or by any judicial, administrative or
union body, any arbiter or any governmental authority, against or affecting
Seller or the Property. To Seller’s knowledge, Seller has not received any
written notice of a pending or threatened eminent domain or similar proceeding
that would affect the Land or Improvements;



  (viii)   Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder;



  (ix)   Neither Seller, nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents, is, nor
will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities;



  (x)   To Seller’s knowledge, there are no lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Property other
than as disclosed in the Submission Matters or as set forth in the Tenant
Leases;



  (xi)   To Seller’s knowledge, this Contract does not and the transaction
contemplated in this Contract will not violate any provision of any agreement or
judicial order to which Seller is a party or to which Seller or the Property is
subject; and



  (xii)   Seller does not currently have any employees.



  (b)   Whenever the phrases “to Seller’s actual knowledge,” “to Seller’s
knowledge,” or “to the best of Seller’s knowledge” or any similar phrase is used
herein, such phrases shall be deemed to mean the present, actual knowledge (as
opposed to the imputed knowledge), without inquiry or investigation, of such
fact or condition by Edmund Garahan (“Seller’s Representative”). The
representations and warranties contained in Section 12(a) are the
representations and warranties of Seller and in no event or circumstances will
be construed as either the individual representations and warranties of Seller’s
Representative or to create any individual liability for Seller’s
Representative.



  (c)   It shall be a condition precedent to Buyer’s obligations hereunder that
as of the date of Closing, all of Seller’s representations and warranties shall
be true and correct in all material respects. If the representations and
warranties of Seller which to Sellers actual knowledge were true and correct
when made are not true and correct in all material respects on the date of
Closing, then Buyer may, at its option, (a) waive such condition and close this
transaction in accordance with the terms and provisions of this Contract or,
(b) terminate this Contract by notice in writing to Seller and receive back the
Earnest Money whereupon neither party shall have any further rights or
obligations pursuant to this Contract, other than as set forth herein with
respect to rights or obligations that survive termination.



  (d)   Subject to the provisions of Section 12(e), the representations and
warranties of Seller made in Section 12(a) shall survive the Closing for a
period of six (6) months (the “Survival Period”). Buyer shall have the right to
bring an action against the Seller on the breach of a representation or warranty
hereunder, but only on the following conditions: (i) the Buyer first learns of
the breach after Closing and files such action within the Survival Period, and
(ii) Buyer shall not have the right to bring a cause of action for a breach of a
representation or warranty unless the damage to such party on account of such
breach (individually or when combined with damages from other breaches) equals
or exceeds Twenty-Five Thousand and No/100 Dollars ($25,000.00). Furthermore,
Buyer agrees that the maximum liability of Seller for the alleged breach of any
or all representations or warranties set forth in this Contract is limited to
Two Hundred Thousand and No/100 Dollars ($200,000.00). The provisions of this
Section 12(d) shall survive the Closing.



  (e)   If any representation or warranty above is known by Buyer prior to
Closing to be untrue and is not remedied by Seller prior to Closing, Buyer may
as Buyer’s sole and exclusive remedy, either (i) terminate this Contract
whereupon the Earnest Money and any Extension Fee shall be refunded to Buyer,
and neither party shall have any further rights or obligations pursuant to this
Contract, other than as set forth herein with respect to rights or obligations
that survive termination, or (ii) waive its objections and close the transaction
without any reduction or credit against the Sales Price. The foregoing
representations and warranties known by Buyer to be untrue prior to Closing
shall not survive the Closing.



13.   COVENANTS OF SELLER. From the Effective Date until Closing, Seller shall:



  (a)   Maintain and operate the Property in its current state and condition,
reasonable wear and tear and damage from casualty excepted.



  (b)   Continue all insurance policies relative to the Property in full force
and effect.



  (c)   Not remove any item of Personal Property from the Land or Improvements
unless replaced by a comparable item of Personal Property, except for any dead
landscaping, which Seller shall have no obligation to replace.



  (d)   Refrain from entering into any contracts, or other agreements (excluding
leases) regarding the Property (other than contracts in the ordinary and usual
course of business and which are cancelable by the owner of the Property within
thirty (30) days after giving notice thereof without penalty).



  (e)   Seller shall conduct its leasing activities in the normal course of
business. All new Tenant Leases shall be on the form of lease currently used by
Seller or such other form as may be approved by Buyer and Seller. All new leases
shall be entered into in conformity with the lease guidelines (“Lease
Guidelines") attached hereto as Exhibit G, including lease term, rental rates
and leasing concessions, or as otherwise proposed by Seller and approved by
Buyer. Seller will not grant any move-in incentive to tenants greater those
provided in the Lease Guidelines.



  (f)   Perform Seller’s material obligations under the Tenant Leases, in
accordance with Seller’s prior operations.



  (g)   Provide to Buyer copies of current rent rolls in the same form as the
Rent Roll which will be deemed to supplement the Rent Roll promptly following
receipt by Seller.



  (h)   Provide to Buyer copies of updated operating statements as received by
Seller in accordance with its current course of business.



  (i)   Not apply any tenant security or other deposits except in the ordinary
course of Seller’s business in accordance with Seller’s prior operations.



14.   USE OF PROPERTY. Seller has not claimed the benefit of laws permitting a
special use valuation for the purposes of payment of ad valorem taxes on the
Property. If a previous owner claimed such benefit and, after the purchase is
closed, Buyer changes the use of the Property from its present use and the same
results in the assessment of additional taxes, such additional taxes will be the
obligation of the Buyer, notwithstanding that some or all of such additional
taxes may relate back to the period prior to Closing.



15.   CONDEMNATION. Seller agrees to give Buyer prompt notice of any
condemnation action affecting the Land, the Improvements or the Personal
Property between the Effective Date and the Closing Date. If prior to the
Closing Date condemnation proceedings are commenced against any material portion
of the Property, then this Contract shall terminate and the Earnest Moneyand any
Extension Fee shall be refunded to Buyer. A “material portion of the Property”
as used herein shall mean at least ten percent (10%) of the square footage of
the structural Improvements or parking such that the Property does not comply
with applicable law, or loss or relocation of the primary entrance to the
Property, or loss or relocation of the primary entrance sign for the Property.
If prior to the Closing Date condemnation proceedings are commenced against less
than a material portion of the Property, then this Contract shall not terminate,
but at Closing Seller shall assign to Buyer any condemnation award and the Sales
Price shall not be reduced.



16.   DAMAGE TO PROPERTY. Seller agrees to give Buyer prompt notice of any fire
or other casualty affecting the Land, the Improvements or the Personal Property
between the Effective Date and the Closing.



  (a)   If prior to the Closing either (i) the Property is damaged by an
uninsured casualty costing TWO-HUNDRED THOUSAND AND NO/100 DOLLARS ($200,000.00)
or more to repair and Seller is unwilling or unable to repair such damage on or
prior to the Closing; or (ii) the Property is damaged by fire or other casualty
which is insured that would cost TWO-HUNDRED FIFTY-THOUSAND AND NO/100 DOLLARS
($250,000.00) or more to repair, then in any such event, either Buyer or Seller
may, at its option, elect to terminate this Contract by written notice to the
other party within twenty (20) days after the date of Seller’s notice to Buyer
of the casualty or at the Closing, whichever is earlier, in which case the
Earnest Money and any Extension Fee shall be refunded to Buyer, and neither
party shall have any further rights or obligations hereunder, other than as set
forth herein with respect to rights and obligations that survive termination. If
neither Buyer nor Seller timely makes its election to terminate this Contract,
then the Closing shall take place as provided herein without reduction of the
Sales Price (except for (i) the amount equal to Seller’s deductible under its
insurance policies and (ii) the amount, but in no event more than TWO-HUNDRED
THOUSAND AND NO/100 DOLLARS ($200,000.00) of the estimated cost to repair any
uninsured casualty), and there shall be assigned to Buyer at the Closing all
interest of Seller in and to any casualty insurance proceeds, including, to the
extent assignable the proceeds of any business interruption or loss of rental
insurance.



  (b)   If prior to the Closing there shall occur damage to the Property caused
by fire or other casualty which is insured that would cost less TWO-HUNDRED
FIFTY-THOUSAND AND NO/100 DOLLARS ($250,000.00) to repair, then in any such
event, Buyer shall have no right to terminate this Contract, but there shall be
assigned to Buyer at Closing all interest of Seller in and to any casualty
insurance proceeds that may be payable to Seller on account of any such
occurrence, including, to the extent assignable the proceeds of any business
interruption or loss of rental insurance and the Sales Price shall be reduced by
an amount equal to Seller’s deductible under its insurance policies.



  (c)   Seller and Buyer both agree to use the Seller’s insurance adjuster’s
assessment to determine the amount of damages.



17.   REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and warrants to
Seller, which representations and warranties shall be deemed made by Buyer to
Seller as of the Effective Date and also as of the Closing Date:



  (a)   Buyer has the full right, power and authority to purchase the Property
as provided in this Contract and to carry out Buyer’s obligations hereunder, and
that all requisite action necessary to authorize Buyer to enter into this
Contract and to carry out Buyer’s obligations hereunder has been taken.



  (b)   Buyer is not a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of OFAC (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism.

Notwithstanding anything herein to the contrary, any breach by Buyer of any of
the foregoing representations or warranties shall constitute a default by Buyer
hereunder, and Seller may thereupon, at its option, terminate this Contract by
giving written notice thereof, in which event the Earnest Money shall be paid to
Seller as liquidated damages, and neither Buyer nor Seller shall have any
further rights or liabilities hereunder, except as otherwise provided herein.



18.   MISCELLANEOUS.



  (a)   All notices, demands, and requests and other communications required or
permitted hereunder shall be in writing and shall be deemed to be delivered when
actually received by telecopy or personal delivery or, if earlier and regardless
whether actually received or not, (i) upon deposit with a nationally recognized
overnight courier for next business day delivery, charges prepaid, or (ii) upon
three (3) business days following deposit in a regularly maintained receptacle
for the United States mail, registered or certified, postage prepaid, in either
such event to be addressed to the addressee as follows:

If to Seller:

Cedar Park Multifamily, Ltd.



1701   N. Collins Blvd.



    Suite 1200



    Richardson, Texas 75080

Attention: Edmund Garahan
Phone (972) 250-2990
Fax (972) 735-9976

with a copy to:

Glast, Phillips & Murray
13355 Noel Road
Suite 2200
Dallas, Texas 75240
Attention: Ronald D. Law
Phone: (972)419-8398
Facsimile: (972)419-8329

If to Buyer:

Triple Net Properties, LLC
c/o ROC Realty Advisors, LLC
1606 Santa Rosa Drive, Suite 109
Richmond, Virginia 23229
Attention: Gus R. Remppies
Phone: (804) 225-1082
Facsimile: (804) 285-1376

with a copy to:

McGuireWoods LLP
901 E. Cary Street
Richmond, VA 23219
Attention: Nancy R. Little, Esq.
Phone: (804) 775-1010
Facsimile: (804) 698-2101



  (b)   This Contract shall be construed under and in accordance with the laws
of the State of Texas, and all obligations of the parties created hereunder are
performable in Williamson County, Texas.



  (c)   This Contract shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, executors, administrators, legal
representatives, successors, and permitted assigns.



  (d)   In case any one or more of the provisions contained in this Contract
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision hereof, and this Contract shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.
Furthermore, in lieu of any such invalid, illegal or unenforceable provision,
there shall be automatically added to this Contract a provision as similar to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.



  (e)   This Contract constitutes the sole and only agreement of the parties
hereto with respect to the subject matter hereof and supersedes any prior
understandings or written or oral agreements between the parties respecting the
subject matter hereof and cannot be changed except by their written consent.



  (f)   Time is of the essence with this Contract.



  (g)   Words of any gender used in this Contract shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, and vice versa, unless the context requires otherwise.



  (h)   In accordance with the requirements of the Texas Real Estate License
Act, Buyer is hereby advised by Broker that (i) Buyer should be furnished with
or obtain a policy of title insurance or have the abstract covering the Property
examined by any attorney of its own selection, and (ii) unless otherwise agreed
to in writing by the parties hereto, Broker is being paid by Seller and is
representing Seller in this transaction.



  (i)   The covenants, indemnification obligations and the waiver and release by
Buyer set forth in Sections 5(b), 9(b) and 10, and the covenants and
indemnification obligations of Buyer and Seller set forth in Sections 4(e), 4(f)
and 8, shall survive consummation of Closing and any termination or cancellation
of this Contract, notwithstanding any contrary provisions hereof.



  (j)   The parties may execute this Contract in one or more identical
counterparts, all of which when taken together will constitute one and the same
instrument.



  (k)   The parties hereto acknowledge that the parties and their respective
counsel have each reviewed and revised this Contract, and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Contract
or any amendments or exhibits hereto.



  (l)   "Business Day” shall mean a date which is not a Saturday, Sunday or
holiday observed by federally chartered banks in the State of Texas, whenever
any determination is to be made or action to be taken on a date specified in
this Contract if such date falls upon a date which is not a Business Day, the
date for such determination or action shall be extended to the first Business
Day immediately thereafter.



19.   ASSIGNMENT. Buyer may not assign this Contract without Seller’s prior
written consent, such consent to be given or denied in Seller’s sole and
absolute discretion; provided no consent of Seller shall be required in
connection with the assignment of the Contract at least five (5) Business Days
prior to the Closing Date to any entity controlled by or managed by Triple Net
Properties, LLC. In event of any assignment of this Contract, Buyer shall
promptly provide a copy of such assignment to Seller.



20.   NONREFUNDABLE CONSIDERATION. Contemporaneously with the execution and
delivery of this Contract, Buyer has delivered to Seller and Seller hereby
acknowledges the receipt of a check in the amount of One Hundred Dollars
($100.00) (“Independent Contract Consideration”), which amount the parties
bargained for and agreed to as consideration for Buyer’s exclusive right to
inspect and purchase the Property pursuant to this Contract and for Seller’s
execution, delivery and performance of this Contract. The Independent Contract
Consideration is in addition to and independent of any other consideration or
payment provided in this Contract, is nonrefundable, and it is fully earned and
shall be retained by Seller notwithstanding any other provision of this
Contract.



21.   WAIVER OF CONSUMER RIGHTS. Buyer, after consultation with an attorney of
its own selection (which counsel was not directly or indirectly identified,
suggested or selected by Seller or any agent of Seller) hereby voluntarily
waives its rights under the Deceptive Trade Practices — Consumer Protection Act
(Section 17.41, et seq., Business and Commerce Code), a law that gives consumers
special rights and protections. Buyer hereby acknowledges to Seller that Buyer
and Seller are not in a significantly disparate bargaining position.



22.   AUDIT. If Buyer, subject to the limitations of this Contract, assigns this
Contract to a publicly registered company promoted by Buyer (the “Registered
Company”) and the Registered Company acquires the Property pursuant to this
Contract, Seller acknowledges that the Registered Company is required to make
certain filings with the Securities and Exchange Commission (the “SEC Filings”)
that relate to the most recent pre-acquisition fiscal year (the “Audited Year”)
for the Property. To assist the Registered Company in preparing the SEC Filings,
Seller agrees to provide the Registered Company with the following:



  (a)   Access to bank statements for the Audited Year;



  (b)   Rent Roll as of the end of the Audited Year;



  (c)   Operating Statements for the Audited Year;



  (d)   Access to the general ledger for the Audited Year;



  (e)   Cash receipts schedule for each month in the Audited Year;



  (f)   Access to invoice for expenses and capital improvements in the Audited
Year;



  (g)   Copies of all insurance documentation for the Audited Year; and



  (h)   Copies of accounts receivable aging as of the end of the Audited Year
and an explanation for all accounts over 30 days past due as of the end of the
Audited Year.

The provisions of this Section 22 shall survive Closing.



23.   BUYER’S CONDITIONS PRECEDENT. If any of the following conditions precedent
to Buyer’s obligations under this Contract is not satisfied, then Buyer may, at
its option, waive such condition and close this transaction, or, as Buyer’s sole
and exclusive remedy, terminate this Contract, in which event the Earnest Money
shall be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except other than as set forth herein with respect to
rights or obligations which survive termination:



  (a)   Each of the representations and warranties made by Seller in Section 12
shall be true and correct in all material respects when made and as of the
Closing Date.



  (b)   Seller shall have performed or complied in all material respects with
each obligation and covenant required by applicable laws and by this Contract to
be performed or complied with by Seller on or before the Closing.



  (c)   Seller shall have performed or complied in all material respects with
each material obligation and covenant required to be performed by Seller
pursuant to the Tenant Leases and the Service Contracts; provided that if Seller
is in default of any such obligation, Seller shall be afforded an opportunity to
either cure such default or to escrow at Closing an amount reasonably necessary
to effect such cure.



  (d)   Title to the Property and the other assets to be transferred hereunder
shall be delivered to Buyer in the manner required under Section 6.



  (e)   From the expiration of the Feasibility Period to the Closing Date, there
has been no unlawful introduction of Hazardous Materials that would materially
and adversely affect the environmental condition of the Property from that which
existed at the expiration of the Feasibility Period.

If any of the above described conditions precedent to Buyer’s obligations
hereunder is not satisfied, Buyer may, at its option, (A) waive such condition
and close this transaction with no reduction in the Sales Price, or
(B) terminate this Contract by notice in writing to Seller in which event the
Earnest Money and any Extension Fee shall be returned to Buyer, and neither
party shall have any further rights or obligations hereunder except other than
as set forth herein with respect to rights or obligations which survive
termination.



24.   EFFECTIVE DATE. The “Effective Date” of this Contract shall be the date an
original of this Contract (or original counterparts of this Contract) are
executed by both Seller and Buyer.

1

EXECUTED in multiple originals effective as of the Effective Date.

SELLER:

CEDAR PARK MULTIFAMILY, LTD,
a Texas limited partnership

     
By:
  1341-Discover Multifamily, Ltd.,
a Texas limited partnership, its general partner
By:
  ROLED Cedar Park, LLC, a Texas limited

liability company, its general partner

By: /s/ Edmund H. Garahan
Name: Edmund Garahan
Title: Manager
Date signed: January 8, 2008



BROKER:

The Broker executes this Contract for the sole purpose
of acknowledging and consenting to Section 8. The
Broker shall not be a necessary party to any Amendment
of this Contract.

CARBON CAPITAL PARTNERS, LLC

By: /s/ Edmund H. Garahan
Name: Edmund H. Garahan
Title: Manager
Date signed: January 8, 2008



BUYER:

TRIPLE NET PROPERTIES, LLC, a Virginia


limited liability company

By: /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer
Date signed: January 11, 2008


TITLE COMPANY:

Receipt of $250,000.00 Initial Deposit is acknowledged.

LANDAMERICA TITLE COMPANY

By: /s/ Debby Moore
Name: Debby Moore
Title: Escrow Officer

Date signed: January 11, 2008

         
EXHIBITS:
 
 

 
 
 

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
  -
-
-
-
-
-
-   Property Description
Special Warranty Deed
Bill of Sale, Assignment and Assumption Agreement
Assignment of Leases and Assumption Agreement
Non-Foreign Affidavit
Tenant Notice Letter
Lease Guidelines

2